


Exhibit 10.29

 

(Form of)

 

NON-COMPETE AND
CONFIDENTIALITY AGREEMENT

 

The following agreement between SEALED AIR CORPORATION (“Sealed Air”) and
                                                    (the “Employee”) is
voluntarily entered into and replaces all previous agreements, if any, between
the Employee and Sealed Air relating to the employment of the Employee, to the
confidential affairs of Sealed Air and its subsidiaries (together called the
“Company”), to inventions conceived or made by the Employee and to refraining
from competition with the Company.  The Employee’s obligations under this
Agreement are made in consideration of the employment of the Employee by the
Company and the continuation thereof after this date during such time as may be
mutually agreeable to the Company and the Employee, the compensation to be paid
by the Company to the Employee in exchange for the Employee’s services, and the
Company’s agreement to pay severance pay to the Employee under Section 7 of this
Agreement.

 

The parties agree as follows:

 

1.             During employment with the Company, employees may have access to
and become acquainted with information of a confidential, proprietary or secret
nature which is or may be related in some way to the present or future business
of the Company.  For example, trade secret information includes, but is not
limited to, information of a technical nature, such as “know how,” formulae,
secret processes or machines, inventions, and research projects, and matters of
a business nature, such as information about costs, profits, markets, sales,
lists of customers and vendors, and any other information of similar nature to
the extent not available to the public, and plans for future development.  The
Employee agrees that he or she will keep secret all confidential matters of the
Company, including information received in confidence by the Company from
others, and agrees not to disclose them to anyone outside the Company, either
during or after employment with the Company, except upon written consent of the
President or a corporate Vice President of Sealed Air.  The Employee further
agrees to deliver promptly to the Company on termination of his or her
employment with the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints, and any other
documents and computer-accessible records of a confidential nature belonging to
the Company, including all copies of such materials that the Employee may then
possess or have under his or her control.

 

2.             Any and all discoveries, improvements and inventions, whether or
not patentable (“Inventions”), that the Employee may conceive or make solely or
jointly with others during the period of his or her employment with the Company
or within one year thereafter shall be the sole and exclusive property of the
Company, provided that such Inventions grew out of the Employee’s work with the
Company, are related in any manner to the business (commercial or experimental)
of the Company or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials.  The Employee will promptly and fully
disclose to the Company in writing all information he or she may possess
relating to any and all such Inventions.

 

--------------------------------------------------------------------------------


 

3.             The Employee agrees that any and all copyrightable works that the
Employee may create in the course of providing services to the Company shall be
the sole and exclusive property of the Company.

 

4.             The Employee will, whenever requested to do so by the Company
during employment by the Company or thereafter, at the expense of the Company,
render such reasonable assistance and execute and assign patent applications,
patents, copyrights, copyright registrations and other instruments as the
Company shall deem necessary or advisable in order to apply for, obtain and from
time to time enforce United States patents or patents in foreign countries
covering any such Inventions and to place in the Company or its nominees, the
sole and exclusive right in and to such Inventions, patent applications, patents
and copyrights.

 

5.             It is agreed and affirmed that the Employee is not bringing or
disclosing to the Company, and will not in future bring or disclose, the secret
or confidential information of others, including former employers, which he has
agreed or is otherwise bound not to disclose.

 

6.             While employed, and during and for two years following
termination of the Employee’s employment by the Company, the Employee shall not,
without the written consent of the President or a corporate Vice President of
Sealed Air, (i) either directly or indirectly compete with or in any way engage
his or her talents for the benefit of a competitor of the Company in any
capacity related directly or indirectly to any aspect of his or her past,
present or future employment with the Company or (ii) act as an officer,
director, employee, consultant, partner or stockholder owning more than five
percent of a corporation, business or enterprise that is in the business of
designing, developing, manufacturing, selling, servicing or promoting a product
that competes with any of the products manufactured, sold or under development
by the Company during the Employee’s employment by the Company.  The Employee
acknowledges and represents that his or her background and experience adequately
qualify him or her to engage in other profitable lines of endeavor and that he
or she will not be subject to undue hardship by reason of this non-competition
commitment.  The Company, at its sole discretion, may elect to release the
Employee from his or her obligations under this Section 6 after termination of
employment by the Company, which election shall be provided in writing signed by
the President or a corporate Vice President of Sealed Air no later than 60 days
after the termination of the Employee’s employment with the Company.

 

7.             If the Employee’s employment with the Company is terminated by
the Company for any reason other than gross misconduct after he or she has been
employed by the Company for a period of two months or more, the Employee shall
be entitled, upon such termination, to severance pay equal in amount to (i)
one-twelfth of the annual salary rate at which he or she was paid immediately
preceding such termination, if such termination occurs within the first year of
employment, or (ii) one-sixth of the annual salary rate at which he or she was
paid immediately preceding such termination, if such termination occurs
thereafter.  If the Company elects to release the Employee’s obligations
described in Section 6 after termination of the Employee’s employment with the
Company, however, then the Company shall have no obligation to pay to the
Employee any severance pay under this Section 7.

 

8.             {Note:  The following provision appears in the agreement as
signed by Mr. Crosier:  This Agreement shall be governed by the laws of the
state in which the Company facility is located where the Employee reported upon
termination or, if still employed, where the Employee presently reports, without
reference to principles of conflicts of law, regardless of the

 

2

--------------------------------------------------------------------------------


 

jurisdiction in which any action or proceeding may be instituted.  If the
Employee is an expatriate, this Agreement shall be governed by the laws of the
state of New Jersey.} {Note:  The following provision appears in the agreement
as signed by Mr. Kelsey:  This Agreement and performance hereunder and all suits
and proceedings hereunder shall be construed in accordance with and under the
substantive laws of the state in which the Company facility is located where the
Employee will work initially (or, if the Employee does not work at a Company
facility, to which the Employee reports initially) without reference to
principles of conflicts of law, regardless of the jurisdiction in which any
action or proceeding may be instituted.}  If any of the provisions of this
Agreement are held to be invalid or unenforceable, such holding shall not affect
the remainder of the provisions of this Agreement, which shall be given full
effect without regard to the invalid portions.  If the Employee should violate
any of these provisions, then along with any other rights and remedies that the
Company may have, the Company also shall be entitled to refuse to pay any
separation pay that remains to be paid and to recover from the Employee any
separation pay that has already been paid.

 

9.             The existence of any claim or cause of action which the Employee
may have against the Company, whether related to this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants in this Agreement.

 

10.           This Agreement shall inure to the benefit of the Company’s
successors and assigns.

 

11.           This Agreement constitutes the entire understanding concerning the
subject matter in it, and it shall not be changed or terminated, in whole or in
part, except by a written document duly executed on behalf of the Company by the
President or a corporate Vice President of Sealed Air.

 

12.           This Agreement is being executed in duplicate originals and the
Employee acknowledges receipt of one such duplicate original.

 

13.           THE EMPLOYEE UNDERSTANDS AND AGREES THAT EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED AT WILL AND THAT THERE IS NO OBLIGATION ON THE PART OF
THE EMPLOYEE TO WORK FOR THE COMPANY NOR FOR THE COMPANY TO EMPLOY THE EMPLOYEE
FOR ANY FIXED PERIOD OF TIME.  THE EMPLOYMENT OF THE EMPLOYEE MAY BE TERMINATED
AT ANY TIME WITH OR WITHOUT CAUSE.  NO EXPECTANCY OF CONTINUED EMPLOYMENT IS
CREATED REGARDLESS OF THE LENGTH OF OR SATISFACTORY SERVICE BY THE EMPLOYEE. 
NOTHING HAS BEEN EXPRESSED OR IMPLIED TO THE EMPLOYEE TO THE CONTRARY BY THE
COMPANY.  ANY CHANGE IN THE “AT WILL” STATUS OF THE EMPLOYEE CONTRARY TO THIS
SECTION 13 MUST BE IN WRITING AND SIGNED BOTH BY THE EMPLOYEE AND BY EITHER THE
PRESIDENT OR A CORPORATE VICE PRESIDENT OF SEALED AIR.

 

 

 

SEALED AIR CORPORATION

Employee’s name

 

 

 

 

 

By:

 

 

Employee’s signature

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date

 

 

3

--------------------------------------------------------------------------------


 

NOTICE TO EMPLOYEES IN THE STATE OF CALIFORNIA

 

The provisions of Sections 2 and 4 of this confidentiality agreement requiring
you to disclose to the Company and assign rights to certain Inventions to the
Company do not apply to any invention which qualifies fully under the provisions
of Section 2870 and 2871 of the California Labor Code.  The provisions of
Section 6 of this agreement shall become effective in California and be
enforceable only to the extent permitted by Section 16600 of the Business and
Professions Code.

 

NOTICE TO EMPLOYEES IN THE STATE OF WASHINGTON

 

The provisions of Sections 2 and 4 of this agreement do not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of the employer was used and which was developed entirely on your
own time, unless

 

(a) the invention relates (i) directly to the business of the employer, or (ii)
to the employer’s actual or demonstrably anticipated research or development, or

 

(b) the invention results from any work performed by you for the employer.

 

4

--------------------------------------------------------------------------------
